Exhibit 10.35

Executive Deferred Compensation Plan

(as amended and restated effective January 1, 2008)

ARTICLE I

PURPOSE

The purpose of the Sprint Nextel Corporation Executive Deferred Compensation
Plan (hereinafter referred to as the “Plan”) is to provide funds for retirement
or death for executive employees (and their Beneficiaries) of Sprint Nextel
Corporation and its subsidiaries. It is intended that the Plan will aid in
retaining and attracting employees of exceptional ability by providing such
employees with a means to supplement their standard of living at retirement. The
Plan, as amended, restated and renamed and as set forth herein, shall be
effective as of January 1, 2008 for the purpose of permitting deferrals of
compensation earned and vested after December 31, 2004 and any amounts credited
thereon, including pursuant to paragraphs 6.3 or 6.4. All amounts deferred under
the Plan prior to January 1, 2005, that were earned and vested prior to
January 1, 2005, and any amounts credited thereon (including pursuant to
paragraphs 6.3 or 6.4), shall be governed by the terms of the Plan as in effect
on October 3, 2004 and as subsequently amended on October 11, 2004. Amendments
made effective October 11, 2004 were to change the Plan Year to the calendar
year beginning in 2006 and to require deferral elections to be made before the
beginning of the Plan Year, and these amendments did not result in a material
modification of the Plan as in effect on October 3, 2004. Nothing in this
amended, restated and renamed Plan document shall affect deferred amounts under
the Plan that were earned and vested prior to January 1, 2005 and any amounts
credited thereon. It is intended that all amounts deferred under the Plan that
were earned and vested prior to January 1, 2005, and any amounts credited
thereon, shall be grandfathered from the application of Internal Revenue Code
Section 409A. The determination of whether amounts deferred under the Plan, or
any amounts credited thereon, were earned and vested prior to January 1, 2005
shall be made in accordance with Internal Revenue Code Section 409A and the
guidance and Treasury regulations issued thereunder.

ARTICLE II

DEFINITIONS

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

2.1 Account Transfer Request. “Account Transfer Request” means a written notice,
in a form prescribed by the Company, by a Participant to transfer all or any
portion of one Deferred Benefit Account to another Deferred Benefit Account as
provided for in paragraph 6.6.

EDCP 11.04.08



--------------------------------------------------------------------------------

2.2 Amendment of Payment Election Form. “Amendment of Payment Election Form”
means a written notice, in a form prescribed by the Company, filed with the
Company by a Participant to change the manner in which such Participant’s
Deferral Benefits are to be paid.

2.3 Beneficiary. “Beneficiary” means the person, persons or entity designated by
the Participant, or as provided in Article VIII, to receive any benefits payable
under the Plan. Any Participant Beneficiary Designation shall be made in a
written instrument filed with the Company and shall become effective only when
received, accepted and acknowledged in writing by the Company.

2.4 Board. “Board” means the Board of Directors of the Company.

2.5 Committee. “Committee” means the Employee Benefits Committee of Sprint
Nextel, as appointed by management of Sprint Nextel.

2.6 Company. “Company” means Sprint Nextel Corporation, or any successor
thereto.

2.7 Compensation. “Compensation” means (i) Base Salary earned during the Plan
Year, and (ii) Annual Incentive Compensation and Long-Term Incentive
Compensation payable to a Participant with respect to a performance period
beginning during the Plan Year, other than a distribution under this Plan.

 

(a) Annual Incentive Compensation. “Annual Incentive Compensation” means any
cash incentive compensation earned by a Participant over a period of one year or
less.

 

(b) Base Salary. “Base Salary” means all regular cash remuneration for services,
other than such items as Annual Incentive Compensation, payable by the Employer
to a Participant in cash, but before reduction for amounts deferred pursuant to
this Plan or any other Plan of the Employer.

 

EDCP 11.04.08

2



--------------------------------------------------------------------------------

(c) Long-Term Incentive Compensation. “Long-Term Incentive Compensation” means
cash incentive compensation, if any, earned by a Participant over a period of
more than one year.

2.8 Deferral Benefit. “Deferral Benefit” means the benefit payable to a
Participant or the Participant’s Beneficiary at the time and in the form
provided, and as calculated, in Article VII hereof.

2.9 Deferred Benefit Account. “Deferred Benefit Account” means the accounts
maintained on the books of account of the Employer for each Participant pursuant
to Article VI. Separate Deferred Benefit Accounts shall be maintained for each
Participant to reflect (a) separate deferral elections and (b) Account A and
Account B elections.

A Participant’s Deferred Benefit Accounts shall be used solely as a device for
the measurement and determination of the amounts to be paid to the Participant
pursuant to this Plan. A Participant’s Deferred Benefit Account shall not
constitute or be treated as a trust fund of any kind. Unless the context
requires otherwise, “Deferred Benefit Account” shall mean the aggregate balance
of all accounts of a Participant.

2.10 Determination Date. “Determination Date” means the date on which the amount
of a Participant’s Deferred Benefit Account is determined as provided in Article
VI hereof. The last day of each calendar month shall be a Determination Date.

2.11 Disability. “Disability” or “Disabled Participant” means a physical or
mental condition of a Participant resulting in a determination of disability for
purposes of receiving benefits under the Employer’s Long-Term Disability
Insurance Plan.

2.12 Employer. Except as otherwise provided in paragraph 7.1, “Employer” means
Sprint Nextel Corporation and, unless specifically excluded from participation
by the Committee, any affiliate with which Sprint Nextel Corporation would be
considered a single employer under Internal Revenue Code Section 414(b) or
414(c), provided that in applying Internal Revenue Code Sections 1563(a)(1),
(2) and (3) for purposes of determining a controlled group of corporations under
Internal Revenue Code Section 414(b), the language “at least 50 percent” is used
instead of “at least 80 percent” each place it appears in Internal Revenue Code
Sections 1563(a)(1), (2) and (3), and in applying Treasury Regulation

 

EDCP 11.04.08

3



--------------------------------------------------------------------------------

Section 1.414(c)-2 for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of Internal Revenue
Code Section 414(c), “at least 50 percent” is used instead of “at least 80
percent” each place it appears in Treasury Regulation Section 1.414(c)-2.

2.13 Internal Revenue Code. “Internal Revenue Code” means the Internal Revenue
Code of 1986, as amended or supplemented from time to time. References to any
section of the Internal Revenue Code shall be to that section as it is
renumbered, amended, supplemented or re-enacted.

2.14 Interest Yield. “Interest Yield” means with respect to any calendar month
the greater of (i) the prime rate in effect at Citibank, N.A. at the opening of
business on the first business day of the month, or if said bank, for any
reason, no longer publishes its prime rate, the prime rate similarly determined
of another major bank selected by the Company and (ii) six percent per annum.

2.15 Participant. “Participant” means any individual who is designated by the
Company in accordance with paragraph 4.1 to participate in this Plan and who
elects to participate by filing a Participation Agreement as provided in Article
IV.

2.16 Participation Agreement. “Participation Agreement” means the agreement, in
a form prescribed by the Company, filed with the Company by a Participant before
the beginning of the period in which the Participant’s Compensation is to be
deferred pursuant to the Plan and the Participation Agreement. A new
Participation Agreement shall be filed by the Participant for each separate Base
Salary deferral election and for each Annual Incentive Compensation deferral
election and, if applicable, each Long-Term Incentive Compensation deferral
election not accompanying a Base Salary deferral election.

2.17 Plan. “Plan” means the Sprint Nextel Corporation Executive Deferred
Compensation Plan as set forth in this document, effective for amounts earned
and vested after December 31, 2004. The Plan was previously known as the Sprint
Corporation Executive Deferred Compensation Plan.

 

EDCP 11.04.08

4



--------------------------------------------------------------------------------

2.18 Plan Administrator. “Plan Administrator” means the person appointed by the
Company to represent the Company in the administration of this Plan.

2.19 Plan Year. “Plan Year” means a twelve month period commencing January 1 of
a year and ending on December 31 of the same year.

2.20 Retirement Plan. “Retirement Plan” means the Sprint Retirement Pension
Plan, as amended from time to time.

2.21 Separation from Service. “Separation from Service” has the same meaning as
described under Internal Revenue Code Section 409A and the guidance and Treasury
regulations issued thereunder. Except as otherwise required to comply with
Internal Revenue Code Section 409A, an employee shall be considered not to have
had a Separation from Service where the level of bona fide services performed
continues at a level that is at least 21 percent or more of the average level of
service performed by the employee during the immediately preceding 36-month
period (or if providing services for less than 36 months, such lesser period)
after taking into account any services that the employee provided prior to such
date or that the Company and the Participant reasonably anticipate the employee
may provide (whether as an employee or independent contractor) after such date.
For purposes of the determination of whether a Participant has had a “separation
from service” as described under Internal Revenue Code Section 409A and the
guidance and Treasury regulations issued thereunder, the terms “Employer,”
“employer” and “service recipient” mean Sprint Nextel Corporation and any
affiliate with which Sprint Nextel Corporation would be considered a single
employer under Internal Revenue Code Section 414(b) or 414(c), provided that in
applying Internal Revenue Code Sections 1563(a)(1), (2), and (3) for purposes of
determining a controlled group of corporations under Internal Revenue Code
Section 414(b), the language “at least 50 percent” is used instead of “at least
80 percent” each place it appears in Internal Revenue Code Sections 1563(a)(1),
(2), and (3), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Internal Revenue Code Section 414(c),
“at least 50 percent” is used instead of “at least 80 percent” each place it
appears in Treasury Regulation Section 1.414(c)-2.

 

EDCP 11.04.08

5



--------------------------------------------------------------------------------

2.22 Share Unit. “Share Unit” means a measure of participation under the Plan
having a value based on the market value of one share of Series 1, common stock
of the Company.

2.23 Spouse. “Spouse” means a Participant’s wife or husband who was lawfully
married to the Participant at the time when the determination is relevant.

2.24 Sprint Insider. “Sprint Insider” means, as of any time when the
determination thereof is relevant, any Participant subject to liability under
Section 16 of the Securities Exchange Act of 1934 with respect to trading in the
equity securities of the Company.

ARTICLE III

ADMINISTRATION

3.1 Plan Administrator; Company and Committee; Duties. This Plan shall be
administered by the Committee. The Committee may be a consolidated Committee
administering other benefit plans of the Company in addition to this Plan. The
Committee shall have the authority to make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and decide
or resolve any and all questions, including interpretations of this Plan, as may
arise in connection with the Plan. The Committee may appoint a Benefit
Administrative Committee and a Plan Administrator. The Committee may delegate
its duties for the day-to-day operations of the Plan to the Plan Administrator
and other duties to the Benefit Administrative Committee. Members of the
Committee, the Benefit Administrative Committee and the Plan Administrator may
be Participants under this Plan.

3.2 Claim for Benefits. Any claim for benefits under this Plan shall be made in
writing to the Plan Administrator. If a claim for benefits is wholly or
partially denied, the Plan Administrator shall so notify the Participant or
Beneficiary within 90 days after receipt of the claim. The notice of denial
shall be written in a manner calculated to be understood by the Participant or
Beneficiary and shall contain (a) the specific reason or reasons for denial of
the claim, (b) specific references to the pertinent Plan provisions upon which
the denial is based, (c) a description of any additional material or information
necessary to perfect the claim together with an explanation of why such material
or information is necessary and (d) an explanation of the claims review
procedure. The decision or action of the Plan

 

EDCP 11.04.08

6



--------------------------------------------------------------------------------

Administrator shall be final, conclusive and binding on all persons having any
interest in the Plan, unless a written appeal is filed as provided in paragraph
3.3.

3.3 Review of Claim. Within 60 days after the receipt by the Participant or
Beneficiary of notice of denial of a claim, the Participant or Beneficiary may
(a) file a request with the Benefits Administrative Committee that it conduct a
full and fair review of the denial of the claim, (b) review pertinent documents
and (c) submit questions and comments to the Committee in writing.

3.4 Decision After Review. Within 60 days after the receipt of a request for
review under paragraph 3.3, the Benefits Administrative Committee shall deliver
to the Participant or Beneficiary a written decision with respect to the claim,
except that if there are special circumstances (such as the need to hold a
hearing) which require more time for processing, the 60-day period shall be
extended to 120 days upon notice to the Participant or Beneficiary to that
effect. The decision shall be written in a manner calculated to be understood by
the Participant or Beneficiary and shall (a) include the specific reason or
reasons for the decision and (b) contain a specific reference to the pertinent
Plan provisions upon which the decision is based.

ARTICLE IV

PARTICIPATION

4.1 Participation. Participation in the Plan shall be limited to executives
having a job grade level of E14 or above, or any other employees designated by
the Committee, who elect to participate in the Plan by filing a Participation
Agreement with the Company. Participation Agreements must be received by the
Company by the last day of the calendar year immediately preceding the Plan Year
in which the Participation Agreement is to first take effect, and the election
to participate shall be effective on the first day of the Plan Year following
receipt by the Company of a properly completed and executed Participation
Agreement.

4.2 Minimum and Maximum Deferral and Length of Participation. A Participant may
elect in any Participation Agreement to defer a portion of the Participant’s
Compensation. Compensation deferred under a Participation Agreement shall be
distributed upon Separation from Service in accordance with paragraph 7.1 unless
the Participant elects in such

 

EDCP 11.04.08

7



--------------------------------------------------------------------------------

Participation Agreement to defer distribution until the later of Separation from
Service or attainment of a specified age. The minimum and maximum amounts that
may be deferred under any single Participation Agreement shall be in $100 units
and shall be as follows:

 

    

Minimum Deferral

  

Maximum Deferral

With respect to Base Salary Deferrals    $300 per month    50% of Base Salary
With respect to Annual Incentive Compensation    25% of Annual Incentive
Compensation    100% of Annual Incentive Compensation With respect to Long-Term
Incentive Compensation    25% of Long-Term Incentive Compensation    100% of
Long-Term Incentive Compensation

 

(a) With respect to Base Salary deferrals, the dollar amount of deferral elected
in each Participation Agreement shall be the amount of Base Salary that will be
deferred in each month subject to the Participation Agreement. Each
Participation Agreement shall apply to the Participant’s Base Salary earned in
the Plan Year immediately following the Plan Year in which the Participation
Agreement is filed (or until the Participant’s Separation from Service). The
fixed dollar amount of Base Salary deferral applicable over a Plan Year shall
not be changed by virtue of a change in Base Salary alone.

 

(b) With respect to Annual Incentive Compensation and, if applicable, Long-Term
Incentive Compensation deferrals, the deferral percentage selected in a
Participation Agreement shall apply to any Annual Incentive Compensation or
Long-Term Incentive Compensation payable to a Participant with respect to any
performance period beginning in the Plan Year immediately following the Plan
Year in which the Participation Agreement is received by the Plan Administrator.
For any performance period beginning in calendar year 2005, but before the
beginning of the 2005 Plan Year, the deferral percentage selected in the special
Participation Agreement established by the Plan Administrator applicable to such
compensation, which must be received by the Company no later than December 31,
2004, shall apply.

 

EDCP 11.04.08

8



--------------------------------------------------------------------------------

(c) From time to time, the Company may increase or decrease the minimum and
maximum deferrals set forth above as well as the period for which the deferrals
are effective by giving reasonable written notice to the affected Participants.
Such changes shall be effective for all Participation Agreements filed
thereafter.

 

(d) A Participant’s election to defer Compensation under a Participation
Agreement shall be irrevocable as of the last day of the calendar year
immediately preceding the Plan Year in which the Participation Agreement is to
first take effect; provided, however, that the deferral of Compensation under
any Participation Agreement may be suspended as provided in paragraph 7.5.

ARTICLE V

DEFERRED COMPENSATION

5.1 Elective Deferred Compensation. The amount of Compensation that a
Participant elects to defer in an executed Participation Agreement with respect
to each Plan Year of participation in the Plan shall be credited by the Company
to the Participant’s Deferred Benefit Account as the Participant is paid the
non-deferred portion of such Compensation, or if all such Compensation is
deferred, at the time such Compensation would have been paid absent the deferral
election. The amount credited to a Participant’s Deferred Benefit Account shall
equal the amount deferred. To the extent that the Employer is required to
withhold any taxes or other amounts relating to an employee’s deferred wages
pursuant to any state, federal or local law, such amounts shall be taken out of
the portion of the Participant’s Compensation which is not deferred under this
Plan.

5.2 Vesting of Deferred Benefit Account. A Participant shall be 100% vested in
the Participant’s Deferred Benefit Account.

ARTICLE VI

DEFERRED BENEFIT ACCOUNT

6.1 Determination of Account. Each Participant’s Deferred Benefit Account, as of
each Determination Date, shall consist of the balance of the Participant’s
Deferred Benefit Account as of the immediately preceding Determination Date,
plus the Participant’s elective deferred

 

EDCP 11.04.08

9



--------------------------------------------------------------------------------

compensation withheld since the immediately preceding Determination Date
pursuant to paragraph 5.1, and plus amounts credited to the Participant’s
Deferred Benefit Account pursuant to paragraphs 6.3 and 6.4. The Deferred
Benefit Account of each Participant shall be reduced by the amount of all
distributions, if any, made from such Deferred Benefit Account since the
preceding Determination Date.

6.2 Type of Deferral. A Participant may elect to have any portion of the amount
deferred credited to Account A (fixed income return) or to Account B (Share
Units). The election shall be made by a properly executed Participation
Agreement. Deferrals shall be credited in accordance with the election made in
the applicable Participation Agreement.

6.3 Maintenance of Account A. As of each Determination Date, the Participant’s
Deferred Benefit Account A shall be increased by the amount of interest earned
since the preceding Determination Date. Interest on Account A shall be based
upon the Interest Yield. Interest shall be credited on the mean average of the
balances of the Deferred Benefit Account on the Determination Date (before
crediting the interest) and on the last preceding Determination Date, but after
the Deferred Benefit Account has been adjusted for any contributions or
distributions to be credited or deducted for each such day.

6.4 Maintenance of Account B.

 

(a) Conversion between Dollar Amounts and Share Units in Account B. When an
amount is to be added to a Participant’s Deferred Benefit Account B, it shall be
converted into Share Units, or fractions thereof, by dividing the amount to be
credited by the closing price of the Series 1, common stock of the Company, as
reported by the New York Stock Exchange on the last trading day on or before the
Determination Date. When a number of Share Units is to be subtracted from a
Participant’s Deferred Benefit Account B, such number of Share Units shall be
converted into a dollar amount by multiplying such number of Share Units by the
closing price of the Series 1, common stock of the Company, as reported by the
New York Stock Exchange on the last trading day on or before the Determination
Date.

 

(b)

Dividends. When a dividend is declared and paid by the Company on its Series 1,
common stock, an amount shall be credited to the

 

EDCP 11.04.08

10



--------------------------------------------------------------------------------

 

Participant’s Account B as though the same dividend had been paid on the Share
Units in such account as of the Determination Date immediately preceding the
record date for the dividend, and such amount shall be converted to Share Units.
Such amount shall be valued as of the Determination Date immediately following
the payment of the dividend.

 

(c) Effect of Recapitalization. In the event of a stock dividend, stock split,
or other corporate reorganization involving the Series 1, common stock of the
Company, the Company shall make equitable adjustment to the number of Share
Units credited to a Participant’s Account B as may be necessary to give effect
to such change in the Company’s capital structure.

 

(d) Conversion of Share Units to Dollars on Distribution. Share Units in Account
B shall be converted to an equivalent dollar amount before any distribution
thereof to a Participant pursuant to Article VII. For purposes of distribution,
the value of a Share Unit shall be the average closing price of the Company’s
Series 1, common stock on the New York Stock Exchange on the last trading day of
each of the 12 calendar months immediately preceding the date of distribution.
If a Participant elects payment in other than a lump sum, Share Units shall be
so converted to a dollar amount with respect to each payment made in the
distribution. During the period of distribution, dividends and other equitable
adjustments shall be credited to the Participant’s Account B in accordance with
paragraphs 6.4(b). For such purposes, a Participant that is a Sprint Insider
immediately before the event that entitles the Participant to distribution shall
be deemed a Sprint Insider during the period of distribution.

6.5 Statement of Accounts. The Company shall submit to each Participant, within
120 days after the close of each Plan Year, a statement in such form as the
Company deems desirable, setting forth the balance to the credit of such
Participant in the Participant’s Deferred Benefit Accounts A and B, in each
case, as of the last day of the preceding Plan Year.

6.6 Transfers Between Accounts. Within the limitations of this paragraph 6.6, a
Participant may elect, by executing an Account Transfer Request to transfer all
or any portion of the Participant’s Account A to Account B or to transfer all or
any portion of the Account B to Account A.

 

EDCP 11.04.08

11



--------------------------------------------------------------------------------

Such election shall be effective on the last day of the calendar month in which
the Plan Administrator timely receives the Participant’s executed Account
Transfer Request. Transfers may not be made more than four times in any Plan
Year, and no such transfer may be made unless a period of at least three months
shall have elapsed from the effective date of the most recent such transfer
(whether it occurred in the current Plan Year or not) to the effective date of
the current transfer.

ARTICLE VII

BENEFITS

7.1 Distribution of Deferral Benefits. Subject to paragraph 7.6 below, upon a
Participant’s Separation from Service, the Participant shall be entitled to a
Deferral Benefit equal to the amount of the Participant’s Deferred Benefit
Account determined under paragraph 6.1 as of the Determination Date coincident
with or immediately following such event. Notwithstanding the preceding
sentence, if the Participant elected in the applicable Participation Agreement
that the Deferral Benefit be paid upon the later of the Participant’s Separation
from Service or attainment of a specified age and the Participant has not
attained the specified age at Separation from Service, such Deferral Benefit, in
an amount equal to the amount of the Participant’s Deferred Benefit Account
determined under paragraph 6.1 as of the Determination Date coincident with or
immediately following such event, shall be paid to the Participant upon the
Participant’s attainment of the specified age. Except as otherwise provided in
paragraph 7.2, the Participant’s Deferral Benefit shall be payable in the form
determined pursuant to paragraph 7.6 below.

7.2 Separation from Service Before Age 55. If the Participant’s Separation from
Service occurs before age 55 for reasons other than death, the Participant’s
Deferred Benefit Account shall be paid in a single sum following Separation from
Service if the aggregate balance of the Participant’s Deferred Benefit
Account(s) is $20,000 or less. If such aggregate balance of a Participant’s
Deferred Benefit Account(s) is more than $20,000, payment shall commence
pursuant to the Participant’s election in the Participation Agreement or in the
Amendment of Payment Election Form.

7.3 Death. If a Participant dies before or after payment of the Participant’s
Deferral Benefit has commenced, the Participant’s Beneficiary shall receive or
continue to receive the Participant’s Deferred Benefit Account in accordance
with the Participant’s election pursuant to paragraph 7.6.

 

EDCP 11.04.08

12



--------------------------------------------------------------------------------

7.4 Disability. In the event of Disability while employed by the Employer before
the completion of all deferrals provided for under a Participation Agreement,
the Employer shall credit to the disabled Participant’s Deferred Benefit Account
an amount equal to the amount deferred by the Participant under the
Participation Agreement during such period of Disability, but not beyond the end
of the Plan Year to which the Participation Agreement applies.

7.5 Suspension of Participation; Failure to Continue Participation. The
Committee, in its sole discretion, may suspend the deferral of a Participant’s
Compensation upon the advanced written request of a Participant on account of
financial hardship suffered by that Participant. A Participant must file any
request for such suspension on or before the 15th day preceding the regular
payment date on which the suspension is to take effect. The Committee, in its
sole discretion, shall determine the amount, if any, that will not be deferred
by the Participant as a result of the financial hardship.

The suspension of any deferrals under this paragraph shall not affect amounts
deferred with respect to periods before the effective date of the suspension and
will affect amounts deferred for the balance of the Plan Year. A Participant
whose deferrals are suspended may not execute a subsequent Participation
Agreement that would take effect before the beginning of the third Plan Year
following the close of the Plan Year in which the suspension first took effect.

In order to qualify under this paragraph, the financial hardship must be the
result of an unforeseeable emergency. For this purpose, an “unforeseeable
emergency” shall mean a severe financial hardship resulting from (i) an illness
or accident of the Participant, the Participant’s Spouse or Beneficiary, or the
Participant’s dependent (as defined in Internal Revenue Code Section 152,
without regard to Internal Revenue Code Section 152(b)(1), (b)(2), and
(d)(1)(B)); (ii) the loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster); or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The imminent foreclosure
of

 

EDCP 11.04.08

13



--------------------------------------------------------------------------------

or eviction from the Participant’s primary residence may constitute an
unforeseeable emergency. In addition, the need to pay for medical expenses,
including non-refundable deductibles, as well as for the costs of prescription
drug medication, may constitute an unforeseeable emergency. Finally, the need to
pay for the funeral expenses of the Participant’s Spouse or Beneficiary, or the
Participant’s dependent (as defined in Internal Revenue Code Section 152,
without regard to Internal Revenue Code Section 152(b)(1), (b)(2), and
(d)(1)(B)) may also constitute an unforeseeable emergency.

7.6 Time and Form of Benefit Payment.

 

(a) A Participant may elect in a properly executed Participation Agreement that
the amount that is to be deferred for the applicable Plan Year be paid upon the
Participant’s Separation from Service or upon the later of the Participant’s
Separation from Service or attainment of a specified age. The Participant may
also elect the method of payment (e.g., in a single lump sum payment or in a
specified number of annual installments). Except as otherwise provided in
paragraph 7.2, when the applicable payment event occurs, the Employer shall pay
to the Participant or the Participant’s Beneficiary the amount specified in one
of the following forms as elected by the Participant, either in the
Participation Agreement or the Amendment of Payment Election Form filed by the
Participant:

 

  (1) a lump sum payment.

 

  (2) with respect to balances in Account A, an annual payment of a fixed amount
that shall amortize the Deferred Benefit Account balance in equal annual
payments, consisting of both principal and interest, over a period from 2 to 20
years. For purposes of determining the amount of the annual payment, the assumed
rate of interest on Account A shall be the average of the applicable Interest
Yield as of each Determination Date for the 60 months preceding the initial
annual installment payment.

 

  (3)

with respect to balances in Account B, an annual payment over a period from 2 to
20 years, each such payment having a value, as determined pursuant to paragraph
6.4(d), of the number of Share Units equal to (i) the number of Share Units in
the accounts on the Determination Date immediately

 

EDCP 11.04.08

14



--------------------------------------------------------------------------------

 

following the payment event described in the Participant’s Participation
Agreement divided by (ii) the number of annual installments elected. During the
period that a Participant is receiving a distribution from Account B, Share Unit
dividends will be added to the Accounts in accordance with paragraph 6.4(b).
Such Share Unit dividends shall be valued in the same manner as previously
described, and all such Share Units accruing after a distribution from Account B
is made shall be paid to the Participant with the next distribution from the
account.

 

(b) A Participant may change the time and form in which the Participant’s
benefits shall be paid by filing an Amendment of Payment Election Form
indicating such change, provided such amended election (i) shall not take effect
until at least 12 months after the date on which such election is made and shall
be made not less than 12 months before the date the payment otherwise would have
been made, and (ii) except in the case of a payment upon the death of the
Participant, shall defer payment of the Participant’s Accounts for at least five
years from the date initial payment would otherwise have been made. An Amendment
of Payment Election Form shall be accepted by the Company only if such form
complies with the requirements of the preceding sentence and shall become
irrevocable on the date such election is accepted by the Company. No such
Amendment of Payment Election Form shall change the amount elected to be
deferred in the Participation Agreement to which it relates.

 

(c) In the absence of a Participant’s election under paragraph 7.6(a), benefits
shall be paid upon Separation from Service in the form specified in paragraph
7.6(a)(2) and 7.6(a)(3) over a 15 year period.

 

(d) If a Participant’s Beneficiary dies before payment of the Participant’s
Deferred Benefits are complete, payments will continue to be made to the estate
of the Beneficiary in accordance with the Participant’s election pursuant to
this paragraph 7.6.

7.7 Withholding; Payroll Taxes. To the extent required by the law in effect at
the time payments are made, the Employer shall withhold from payments made
hereunder any taxes required to be withheld from an employee’s wages for the
federal or any state or local government.

 

EDCP 11.04.08

15



--------------------------------------------------------------------------------

7.8 Commencement of Payments. Unless otherwise provided, payments under this
Plan shall be made or commence within 45 days of the first Determination Date
following the event giving rise to the payment under this Plan.

7.9 Delay for Specified Employees. Notwithstanding the foregoing, if a
Participant is a “specified employee” for purposes of Internal Revenue Code
Section 409A, distribution on account of Separation from Service for a reason
other than death shall be delayed until the earlier to occur of the
Participant’s death or the date that is six months and one day following the
Participant’s Separation from Service (the “Delay Period”). Upon the expiration
of the Delay Period, the payment delayed pursuant to this paragraph shall be
paid to the Participant, and any remaining installment payments due under
paragraph 7.6 shall be payable in accordance with their original payment
schedule.

ARTICLE VIII

BENEFICIARY DESIGNATION

8.1 Beneficiary Designation. Each Participant shall have the right, at any time,
to designate any person or persons as the Participant’s Beneficiary or
Beneficiaries (both principal as well as contingent) to whom payment under this
Plan shall be paid in the event of the Participant’s death before complete
distribution to the Participant of the benefits due the Participant under the
Plan.

8.2 Amendments. A Participant may change a Beneficiary Designation by written
filing of such change on a form prescribed by the Company. The filing of a new
Beneficiary Designation form will cancel all Beneficiary Designations previously
filed.

8.3 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant, then the Participant’s designated Beneficiary shall be deemed to be
the person or persons surviving the Participant in the first of the following
classes in which there is a survivor, share and share alike:

 

(a) The surviving Spouse;

 

(b) The Participant’s children, except that if any of the children predecease
the Participant but leave issue surviving, then such issue shall take by right
of representation the share their parent would have taken if living;

 

EDCP 11.04.08

16



--------------------------------------------------------------------------------

(c) The Participant’s personal representative (executor or administrator).

8.4 Effect of Payment. The payment to the Beneficiary or the Beneficiary’s
estate shall completely discharge the Employer’s obligations relating to the
Participant under this Plan.

ARTICLE IX

AMENDMENT AND TERMINATION OF PLAN

9.1 Amendment. The Board may at any time amend the Plan in whole or in part;
provided, however, that no amendment shall be effective to decrease or restrict
any Deferred Benefit Account at the time of such amendment.

9.2 Right to Terminate. The Board may at any time terminate the Plan with
respect to new elections to defer if, in its judgment, the continuance of the
Plan, the tax, accounting, or other effects thereof, or potential payments
thereunder would not be in the best interests of the Company. The Board may also
terminate the Plan in its entirety at any time subject to and in compliance with
Internal Revenue Code Section 409A.

ARTICLE X

MISCELLANEOUS

10.1 Unsecured General Creditor. Participants and their Beneficiaries shall have
no legal or equitable rights, interest or claims in any property or assets of
the Employer, nor shall they be Beneficiaries of, or have any rights, claims or
interests, in any life insurance policies, annuity contracts or the proceeds
therefrom owned or which may be acquired by the Employer (“Policies”). Such
Policies or other assets of the Employer shall not be held under any trust for
the benefit of Participants or their Beneficiaries or held in any way as
collateral security for the fulfilling of the obligations of the Employer under
this Plan. Any and all of the Employer’s assets and Policies shall be, and
remain, the general, unpledged, unrestricted assets of the Employer. The
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Employer to pay money in the future.

 

EDCP 11.04.08

17



--------------------------------------------------------------------------------

10.2 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, before actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

10.3 Not a Contract of Service. The terms and conditions of this Plan shall not
be deemed to constitute a contract of service between the Employer and the
Participant, and the Participant (or the Participant’s Beneficiary) shall have
no rights against the Employer except as may otherwise be specifically provided
herein. Moreover, nothing in this Plan shall be deemed to give a Participant the
right to be retained in the service of the Employer or to interfere with the
right of the Employer to discipline or discharge the Participant at any time.

10.4 Protective Provisions. A Participant will cooperate with the Employer by
furnishing any and all information requested by the Employer, in order to
facilitate the payment of benefits hereunder, and by taking such physical
examinations as the Employer may deem necessary and taking such other action as
may be requested by the Employer.

10.5 Applicable Law. The Plan, and any Participation Agreement related thereto,
shall be governed by the laws of the State of Kansas, without regard to the
principles of conflicts of law.

10.6 Prohibition on Acceleration of Payments. The time or schedule of any
payment or amount scheduled to be paid pursuant to the terms of the Plan may not
be accelerated except as otherwise permitted under Internal Revenue Code
Section 409A and the guidance and Treasury regulations issued thereunder.

 

EDCP 11.04.08

18



--------------------------------------------------------------------------------

10.7 Internal Revenue Code Section 409A. The Plan and the benefits provided
hereunder are intended to comply with Internal Revenue Code Section 409A and the
guidance and Treasury regulations issued thereunder, to the extent applicable
thereto. Notwithstanding any provision of the Plan to the contrary, the Plan
shall be interpreted and construed consistent with this intent. Notwithstanding
the foregoing, the Company shall not be required to assume any increased
economic burden in connection therewith. Although the Company intends to
administer the Plan so that it will comply with the requirements of Internal
Revenue Code Section 409A, the Company does not represent or warrant that the
Plan will comply with Internal Revenue Code Section 409A or any other provision
of federal, state, local, or non-United States law. Neither the Company, its
subsidiaries, nor their respective directors, officers, employees or advisers
shall be liable to any Participant (or any other individual claiming a benefit
through the Participant) for any tax, interest, or penalties the Participant may
owe as a result of participation in the Plan, and the Company and its
subsidiaries shall have no obligation to indemnify or otherwise protect any
Participant from the obligation to pay any taxes pursuant to Internal Revenue
Code Section 409A.

 

EDCP 11.04.08

19